DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ELECTRIC MOTOR WITH A HEAT TRANSFER COMPONENT, A CIRCUIT BOARD AND A VENTILATION FAN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (WO 2016/132474 A1, hereinafter Asao, see US 2017/0349206 for English Translation) in view of Lin (US 2006/0061997).
As to claim 1, Asao shows (FIG. 2):

    PNG
    media_image1.png
    513
    651
    media_image1.png
    Greyscale

An electric motor 2 comprising: 
a stator 22 having a sleeve shape (the rotor 23 implies the stator 22 is round); 
a rotor 23 disposed inside the stator 22; 
a shaft 21 coupled to the rotor 23 and stretching along a central axis of the stator 22; 
a board case 29 provided on one end side of the stator 22 in a direction along the central axis; 
a circuit board 4 provided on an opposite side of the stator 22 with the board case 29 interposed; 

a casing 15 to cover a side of the mounting surface 4A; and 
a heat transfer component 36 provided between a facing surface 15A of the casing 15 that faces the circuit board 4 and the heat generating component 10, wherein
the board case 29 is provided with an extension portion 38 that extends toward the circuit board 4 and protrudes toward a side of the facing surface 15A farther from the circuit board 4 (posts 38 para[0026]:1-4, para[0028]:14-16, generally para[0021],[0025],[0032]).
Asao does not show the heat transfer component is formed with a first engagement portion with which the extension portion engages.
Lin shows (FIG. 1b) the heat transfer component 101 is formed with a first engagement portion 107 with which the extension portion 106 engages (para[0008],[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer component 36 of Asao to have the heat transfer component 36 is formed with a first engagement portion 107 with which the extension portion 38 engages as taught by Lin, for the advantageous benefit of holding the circuit board 4, the heat transfer component 36 and the board case 29 together as taught by Lin (para[0009]).
As to claim 2/1, Asao in view of Lin was discussed above with respect to claim 1, and Asao further shows (FIG. 3) the circuit board 4 is formed with a hole 38C through which the extension portion 38 passes (para[0028]:14-16).


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (WO 2016/132474 A1, hereinafter Asao, see US 2017/0349206 for English Translation) in view of Lin (US 2006/0061997) and Masaka et al. (US 4,643,653, hereinafter Masaka).
As to claims 3/1 and 6/2/1, Asao in view of Lin was discussed above with respect to claims 1 and 2 except for:
the board case is formed with a projection portion that protrudes toward a side of the circuit board and supports the circuit board, and 
a pilot hole for a screw is formed for the projection portion.
As to both bullets, Masaka shows (FIG. 1,2):
the board case 31a is formed with a projection portion 37 that protrudes toward a side of the circuit board 34 and supports the circuit board 34, and 
a pilot hole 37a for a screw is formed for the projection portion 37 (col.4:48-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board case 29 of Asao in view of Lin to have:
the board case 29 is formed with a projection portion 37 that protrudes toward a side of the circuit board 4 and supports the circuit board 4, and 
a pilot hole 37a for a screw is formed for the projection portion 37
as taught by Masaka, for the advantageous benefit of supporting the circuit board 4 at a predetermined distance from the board case 29 as taught by Masaka (col.4:48-64).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (WO 2016/132474 A1, hereinafter Asao, see US 2017/0349206 for English Translation) in view of Lin (US 2006/0061997) and Fukasaku et al. (US 4,626,720, hereinafter Fukasaku).
As to claims 5/1 and 10/2/1, Asao in view of Lin was discussed above with respect to claims 1 and 2 except for a ventilation fan comprising: the electric motor; and a blower fan coupled to the shaft of the electric motor.
Fukasaku shows (FIG. 1,2) a blower apparatus 1 comprising: the electric motor 2; and a blower fan 3 coupled to the shaft 6 of the electric motor 2 for cooling a passenger compartment of an automobile (Col.2:46-64; shaft 6 col.3:21-26, col.4:25-42; blower system includes a blower fan col.1:29-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor 2 of Asao in view of Lin to have a ventilation fan comprising: the electric motor 2; and a blower fan 3 coupled to the shaft 21 of the electric motor 2 as taught by Fukasaku, for the advantageous benefit of cooling a passenger compartment of an automobile as taught by Fukasaku (Col.2:46-53).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (WO 2016/132474 A1, hereinafter Asao, see US 2017/0349206 for English Translation) in view of Lin (US 2006/0061997) and Masaka et al. (US 4,643,653, hereinafter Masaka) and Fukasaku et al. (US 4,626,720, hereinafter Fukasaku).
As to claims 11/3/1 and 12/6/2/1, Asao in view of Lin and Masaka was discussed above with respect to claims 3 and 6 except for a ventilation fan comprising: the electric motor; and a blower fan coupled to the shaft of the electric motor.
Fukasaku shows (FIG. 1,2) a blower apparatus 1 comprising: the electric motor 2; and a blower fan 3 coupled to the shaft 6 of the electric motor 2 for cooling a passenger compartment of an automobile (Col.2:46-64; shaft 6 col.3:21-26, col.4:25-42; blower system includes a blower fan col.1:29-34).
.

Allowable Subject Matter
Claims 4, 7-9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter in claims 4, 7-9 and 13-16 is the inclusion of the limitation “the insulation component is formed with a second engagement portion with which the extension portion engages” which is not found in or suggested by the prior art references in combination with the other elements recited in the respective claim trees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Vettori (US 4,773,829 A) shows a fan driven by a motor;
Masaka et al. (US 4,643,653, hereinafter Masaka) shows a heat sink 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832